Citation Nr: 1716064	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  12-26 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection, to include on a secondary basis, for a sleep disorder to include obstructive sleep apnea (OSA).

2. Entitlement to service connection, to include on a secondary basis, for headaches.

3. Entitlement to service connection for tuberculosis.

4. Entitlement to service connection for a lung disorder, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney




ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to July 1996, and from October 2007 to November 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).  

Although the RO limited the issue of a sleep disorder to OSA, and the issue of a lung condition to exposure to asbestos, based on the evidence of record the Board has broadened those issues as stated on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In February 2015, the Board remanded this case and instructed the RO to obtain a VA examination related to the tuberculosis claim on appeal.  The Board notes that a VA examination was obtained in May 2016 and has been associated with the claims file.  Accordingly, after reviewing the actions of the Agency of Original Jurisdiction, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The issues of service connection for OSA, headaches and a lung disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDING OF FACT

The Veteran's positive PPD (purified protein derivative of tuberculin) skin test is not a disability, and is not associated with an underlying disorder; the Veteran has not been diagnosed at any point with tuberculosis.


CONCLUSION OF LAW

The criteria for service connection for tuberculosis are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.371, 3.374 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was provided a 38 U.S.C.A. § 5103(a)-compliant notice in a July 2010 correspondence, prior to the initial adverse decision in this case.  Thereafter, the claim was readjudicated in a June 2016 supplemental statement of the case (SSOC).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the most recent June 2016 SSOC.  

The Board also finds the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  

In a February 2015 Remand, the Board found the December 2015 VA examination insufficient for adjudication purposes.  The Remand instructed the RO to obtain a VA examination to determine the nature and etiology of the claimed tuberculosis condition on appeal.  The requested medical opinion was obtained in May 2016.  The Board notes that the May 2016 VA examiner evaluated both the tuberculosis and lung disorder claims.  As noted in the Remand section below, the Board finds the portion of the examination report addressing exposure to asbestos inadequate to adjudicate the lung condition claim on appeal.  However, as explained more fully below, after a review of the portion of the examination report addressing the Veteran's claim for tuberculosis, the Board finds it is adequate to adjudicate that issue on appeal.

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases such as tuberculosis which develop to a compensable degree within three years after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307(a)(3), 3.309(a) (2016). 

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tuberculosis

The Veteran asserts service connection for tuberculosis.  Specifically, the Veteran asserts service connection is warranted due to a positive tuberculosis PPD tine test.  Based on a review of the record, the Board finds that service connection for tuberculosis is not warranted.

1. Factual Background

The Veteran's service treatment records (STRs) during his first period of active duty service include a September 1989 enlistment examination noting normal lungs and chest and the Veteran denied having tuberculosis.  No chest X-ray was conducted during that examination.  An October 1992 STR shows the Veteran's chest was clear bilaterally.  The Veteran had a positive PPD reactor initial examination in November 1992 and the Veteran was placed on isoniazid (INH) therapy treatment for six months.  An October 1994 STR shows a positive PPD converter/reactor examination and that the Veteran underwent INH therapy.  An October examination noted normal lungs and chest, and a chest X-ray was negative.  The Veteran denied having tuberculosis.  

The Veteran filed a claim for service connection in May 1996.  At that time, the Veteran claimed service connection for testing positive for tuberculosis.  Two weeks later, a May 1996 separation examination noted normal lungs and chest, and a chest X-ray was negative.  The Veteran indicated that he did not know if he had tuberculosis and reported having a positive tuberculin reactive test.  The Veteran's claim was denied in a May 1997 rating decision.

STRs during the Veteran's second period of active duty service show the Veteran had a positive PPD test upon his return from Iraq in September 2008.  The Veteran denied coming into contact with any sick prisoners while working at a prison in Iraq, or coming into contact with anyone with tuberculosis.  No respiratory complaints or symptoms were reported including hemoptysis, cough, congestion, shortness of breath, or dyspnea on exertion.  The physician further noted a non-reactive PPD test from October 2007.  The Veteran was kept on respiratory precaution until his acid-fast bacilli (AFB) cultures and smears were negative times four.  Thereafter, gram strains were negative for active tuberculosis and the Veteran was deemed safe to dismiss.

Post-service medical records include a March 2013 private medical record showing the Veteran was treated for an upper respiratory infection, allergic rhinitis and bronchitis.  An October 2013 private medical record noted treatment for a sinus headache, sneezing and a cough.  The Veteran was diagnosed with acute bronchitis, allergic rhinitis and upper respiratory infection.  A private medical record dated January 2015 shows an examination of the Veteran's pulmonary/chest that revealed normal breathing sounds, no wheezing and no rhonchi or rales.  An April 2016 VA radiological examination revealed a normal chest.

The Veteran underwent a VA examination in May 2016.  The Veteran reported that he was placed on medication for a lung condition in 1992.  The examiner noted that the STRs indicated that INH was taken for at least three months.  In addition, the Veteran reported that he was told he had a positive skin test upon his return from Iraq, that he was quarantined for about a week, and that he was prescribed no medication.  Lastly, the Veteran denied any current pulmonary symptoms other than an occasional cough.  The examiner opined that the Veteran's claimed lung condition was "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner based this opinion on a lack of past or present diagnoses of pulmonary tuberculosis.  In making this determination, the examiner noted positive PPD tests during service, treatment with INH and rechecks.  The examiner further noted no findings of pulmonary tuberculosis following either the chest-X-ray or CT scan performed in September 2008 after the Veteran was placed in isolation following his positive PPD test.  In addition, the examiner noted that AFB cultures were negative at that time indicating no pulmonary tuberculosis was present.  Lastly, the examiner noted that current chest X-rays and CT scans did not indicate any findings consistent with pulmonary tuberculosis.

2. Legal Analysis

After a review of the claims file, the Board concludes that service connection for tuberculosis is not warranted.  

Service connection will be presumed for tuberculosis, if manifest to a compensable degree within three years after discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Evidence of activity on comparative study of X-ray films showing pulmonary tuberculosis within the 3-year presumptive period provided by § 3.307(a)(3) will be taken as establishing service connection for active pulmonary tuberculosis subsequently diagnosed by approved methods.  38 C.F.R. § 3.371(a) (2016).  A diagnosis of pulmonary tuberculosis will be acceptable only when provided in: (1) service department records; (2) VA medical records of examination, observation or treatment; or (3) private physician records on the basis of that physician's examination, observation or treatment of the Veteran and where the diagnosis is confirmed by acceptable clinical, X-ray or laboratory studies, or by findings of active tuberculosis based upon acceptable hospital observation or treatment.  38 C.F.R. § 3.374 (2016). 

Pursuant to the regulatory provisions of 38 C.F.R. §§ 3.371 and 3.374, VA may not grant service connection for pulmonary tuberculosis unless a claimant submits VA or service physician diagnoses thereof, or submits the diagnosis of a private physician supported by clinical, X-ray, or laboratory studies or evidence of hospital treatment.  Tubianosa v. Derwinski, 3 Vet. App. 181 (1992).

While the Veteran's STRs show positive tine tests during service, the Board notes that positive tine tests itself is not a disability, but rather is a laboratory finding that is not subject to service connection.  Importantly, the Veteran has never, at any point, been diagnosed with tuberculosis.  Mere exposure does not equate to having the disease, and the record clearly shows that the Veteran has not had tuberculosis at any point.  

This finding is supported by the May 2016 VA examiner's negative medical opinion based on a lack of past or present diagnoses of pulmonary tuberculosis.  This is a factual medical determination and goes to the heart of the Veteran's claim.  In this regard, the Board further finds that the determination of whether the Veteran developed tuberculosis is well beyond the realm of what a layperson such as the Veteran can offer as an opinion.  Those matters involve disease processes that are not observable to a layperson.  Moreover, the medical record contains no evidence that the Veteran developed tuberculosis.  

The Board recognizes the Veteran's representative's assertion in a July 2016 letter that the May 2016 VA examination was inadequate as it did not contain sufficient detail or analysis to support the negative medical opinion.  The representative further asserted that the VA examiner failed to review the claims file and failed to review all of the evidence of record.  The Board finds the representative's assertions without merit.  A review of the examination report shows that the examiner did, in fact, review the claims file (VA e-folder, CPRS), including the relevant medical evidence, and an in-person examination of the Veteran.  In addition, the VA medical opinion form shows that the examiner reviewed the Veteran's STRs (including the enlistment examination, separation examination and the post-deployment questionnaire), VA treatment records and records contained in VBMS.  The examiner further provided a detailed medical history of the Veteran's claimed respiratory conditions and a comprehensive and adequate rationale for the opinion rendered was provided.  Lastly, the examiner's opinion is based on a factual finding, namely that the evidence of record does not show that the Veteran developed tuberculosis at any time.  There is no evidence to the contrary.  Accordingly, the Board finds the May 2016 VA examination adequate for adjudicatory purposes.

In sum, the positive tine test itself is not a disability for VA purposes and the Veteran never developed tuberculosis.  In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for service connection that a current disability be present is however satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

The Board accordingly finds that the preponderance of the evidence is against the claim.  The claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tuberculosis is denied.


REMAND

After examining the record, the Board finds that a remand is necessary and that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A, and to afford the Veteran complete VA examinations for his service-connection claims for sleep disorder, headaches and lung condition.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

1. Sleep Disorder and Headaches 

The Veteran's STRs are silent as to any complaints of frequent or severe headaches, including examinations conducted during both of the Veteran's periods of active duty service.  In addition, the first STRs noting a sleep disorder is a September 2008 STR noting that the Veteran had concerns and questions about a sleeping problem.  The record further shows that the Veteran was treated with medication for insomnia.  Another September 2008 STR shows that the Veteran reported being told by shipmates that he snored loudly.  The Veteran was advised to have it evaluated further when he returned home, including enrolling in a sleep study, if the snoring continued to be an issue and if his wife noticed loud snoring or periods of sleep apnea. 

In July 2009 the Veteran requested a sleep study stating that he snored at night.  In February 2010 he reported symptoms of snoring and reported that several people witnessed him stop breathing.  The Veteran was referred for a sleep study at that time.  A March 2010 VA sleep study report diagnosed the Veteran with severe obstructive sleep apnea hypopnea syndrome (OSAHS).  The physician noted a history of complaints of snoring and excessive daytime sleepiness rated on an Epworth sleepiness scale of 10 on a scale to 24, and a body mass index of 32.1.  

A July 2010 VA psychiatry consultation note shows that the Veteran reported trouble sleeping while in Iraq and that he was given a sleep aid after being seen on sick call.  

In an August 2010 statement, the Veteran asserted that he came under frequent mortar attack, and that after one such incident he saw the decapitated head of a contract worker killed during the attack.  These stressful events reportedly caused difficulty sleeping.  The Veteran further asserted that he began experiencing mild to moderate headaches during this time period and that his headaches occurred during stressful situations such as frequent mortar attacks, loud explosions that kept him on edge, and numerous riots at the prisoner detention camp he worked at.  In addition, the headaches reportedly would go way after "relaxing or getting some sleep" but would eventually return.  Lastly, the Veteran reported currently having the same symptoms.  

During an initial PTSD examination in September 2010, the Veteran reported headaches and being unable to sleep.

The Veteran underwent a VA PTSD examination in November 2015.  The examiner found symptoms of depressed mood, anxiety and chronic sleep impairment.  The Veteran reported sleeping with a "sleep apnea machine" but that he still could not get a good rest due to nightmares and visions of his stressor events.  The Veteran was granted service connection for PTSD in a November 2011 rating decision.

Based on the above, the Board finds that the record raises secondary service connection claims for a sleep disorder and headaches.  Specifically, the record raised a question as to whether chronic sleep impairment and headaches are symptoms related to the Veteran's service-connected PTSD.  

The Veteran underwent VA examinations for headaches and OSA in May 2016.  For both claimed conditions, the examiner opined that they were "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  However, the examiner did not provide an opinion as to secondary service connection.  

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A (d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr, 21 Vet. App. at 312.  

In this regard, the Board finds the May 2016 VA examination reports incomplete and new examinations are required to adjudicate the claims on appeal.

2. Lung Condition

Initially, the Board notes that the Veteran's STR's include a September 1989 enlistment examination noting normal lungs and chest and the Veteran denied asthma, shortness of breath or chronic cough.  Importantly, the record shows that no chest X-ray was conducted.  A May 1992 STR shows that the Veteran signed an asbestos medical surveillance program questionnaire showing that the Veteran was included in an asbestos program.  A July 1994 radiological study of the Veteran's upper gastrointestinal revealed three dense calcifications in the right lung base and calcified right hilar nodes consistent with an "old granulomatous disease."  Upon his return from Iraq in September 2008, changes were seen on a chest X-ray in which the physician noted left hilar fullness and a lung lesion.  

In February 2015, a Board decision reopened the Veteran's claim for exposure to asbestos based on new evidence of a lung lesion and remanded the matter to obtain an opinion as to whether the lung lesion was due to exposure to asbestos.  The Veteran underwent a VA examination in May 2016.  The examiner noted a March 2016 CT scan noting granulomatous changes of the lungs with no suspicious pulmonary mass or nodule and a normal April 2016 chest X-ray examination.  The examiner found that the Veteran did not have, nor had he ever had, a diagnosis for a respiratory condition.  The examiner opined that the Veteran's claimed lung condition was "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  However, the examiner based this opinion on a lack of diagnosis for past or present diagnoses of asbestosis.  In making this determination, the examiner found no evidence that the Veteran had a diagnosis of asbestosis, including STRs and current chest X-ray and CT scans.  The examiner further noted that while the Veteran may have been exposed to asbestos while aboard the USS. Midway, "exposure does not mean the development of or diagnosis of asbestosis."

After a review of the May 2016 VA examination report, the Board finds that the examination report is not in compliance with the Remand directives.  The examiner failed to provide an opinion as to whether the documented lung lesion was due to exposure to asbestos.  Instead, the examiner only provided a medical opinion as to whether the Veteran had a diagnosis of asbestosis.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the remand).  

The Board further finds that the VA examiner's opinion was based on an inaccurate factual predicate, namely the examiner's finding (for which the examiner based his rationale) that the Veteran did not have, nor had he ever had, a diagnosed respiratory condition.  Clearly, the Veteran's claim file includes documented findings for calcified right hilar nodes consistent with granulomatous disease and an identified lung lesion.  

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr, 21 Vet. App. at 312.  

Additionally, in consideration of the broadened issue on appeal, the Board finds that a VA examination is necessary to determine the nature and etiology of the Veteran's variously diagnosed lung conditions.  As noted above, the Veteran has been diagnosed with calcified right hilar nodes consistent with granulomatous disease and an identified lung lesion.  However, no VA examination has been provided as to direct service connection for those disabilities.  VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2016).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McClendon, 20 Vet. App. at 83.




Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any sleep disorder, to include obstructive sleep apnea.  The examiner should review pertinent documents in the Veteran's claims file, including this Remand, in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  Additionally, the examiner must consider the Veteran's statements regarding onset of symptoms.  

The examiner should provide an opinion concerning the following:

(a) Is it at least as likely as not (50 percent or greater probability) that any diagnosed sleep disorder, to include obstructive sleep apnea, is etiologically related to service or a service connected disability, to include PTSD?

The examiner must consider the medical records and lay statements, and a comprehensive rationale must be provided for the opinions rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

2. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any diagnosed headache condition.  The examiner should review pertinent documents in the Veteran's claims file, including this Remand, in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  Additionally, the examiner must consider the Veteran's statements regarding onset of symptoms.  

The examiner should provide an opinion concerning the following:

(a) Is it at least as likely as not (50 percent or greater probability) that any diagnosed headache condition is etiologically related to service or a service connected disability, to include PTSD?

The examiner must consider the medical records and lay statements, and a comprehensive rationale must be provided for the opinions rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any diagnosed lung condition(s), to include calcified right hilar nodes, granulomatous disease and lung lesion.  The examiner should review pertinent documents in the Veteran's claims file, including this Remand, in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  Additionally, the examiner must consider the Veteran's statements regarding onset of symptoms.  

The examiner should provide an opinion concerning the following:

(a) Is it at least as likely as not (50 percent or greater probability) that any diagnosed lung condition(s), to include calcified right hilar nodes, granulomatous disease and lung lesion, is/are etiologically related to service, to include as due to asbestos exposure?  

The examiner must consider the medical records and lay statements, and a comprehensive rationale must be provided for the opinions rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

4. Then, readjudicate the claims on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


